

	

		III

		109th CONGRESS

		1st Session

		S. RES. 290

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Salazar (for

			 himself, Mr. Bingaman,

			 Mrs. Clinton, Mrs. Feinstein, Mr.

			 Kerry, Mr. Lieberman,

			 Mr. Obama, Mr.

			 Reid, Mrs. Boxer,

			 Mr. Pryor, Mr.

			 Durbin, and Mr. Reed)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Honoring the life and expressing the

		  deepest condolences of Congress on the passing of Edward Roybal, former United

		  States Congressman. 

	

	

		Whereas Edward Roybal was born on February 10, 1916, in

			 Albuquerque, New Mexico, and moved at the age of 6 with his family to the Boyle

			 Heights barrio of Los Angeles;

		Whereas his pioneering efforts in the Congress for civil

			 rights and social justice on behalf of the elderly, Hispanics, and others has

			 inspired generations of Americans;

		Whereas Edward Roybal attended public schools, graduating

			 from Roosevelt High School in 1934, and subsequently studying at the University

			 of California in Los Angeles and Southwestern University;

		Whereas Edward Roybal is a distinguished veteran who

			 served in the United States Army during World War II;

		Whereas Edward Roybal worked as a public health educator

			 for the California Tuberculosis Association, and eventually served as Director

			 of Health Education for the Los Angeles County Tuberculosis and Health

			 Association until 1949;

		Whereas Edward Roybal founded the Community Service

			 Organization in 1947 with Fred Ross and a group of Mexican Americans forging a

			 partnership between the Mexican-American and Jewish communities of East Los

			 Angeles, and as the President of the organization, fought against

			 discrimination in housing, employment, voting rights, and education;

		Whereas Edward Roybal was elected to the Los Angeles City

			 Council in 1949 and, as the first Hispanic to serve on the city council in more

			 than a century, served for 13 years;

		Whereas on November 6, 1962, Edward Roybal became the

			 first Hispanic elected from California to serve in the House of Representatives

			 since 1879, and served for 30 years;

		Whereas during his 3 decades of service in the House of

			 Representatives, Roybal worked to protect the rights of minorities, the

			 elderly, and the physically-challenged;

		Whereas during his tenure in the House of Representatives,

			 Congressman Roybal served on several important congressional committees,

			 including the Committee on the Post Office and Civil Service, the Committee on

			 Foreign Affairs, the Committee on Veterans' Affairs, and as the Chair of the

			 Select Committee on Aging;

		Whereas in 1971, Congressman Roybal was selected to serve

			 on the Committee on Appropriations, where he remained for the rest of his

			 tenure in the House of Representatives and eventually chaired the Subcommittee

			 on Treasury, Postal Service, and General Government in 1981;

		Whereas, while serving as a member of the Committee on

			 Appropriations, Edward Roybal was a powerful advocate for the funding of

			 education, civil rights, and health programs and was 1 of the first members of

			 Congress to press for and obtain funding for HIV and AIDS research;

		Whereas Congressman Roybal was committed to providing

			 opportunities for Spanish-speaking Americans, helped establish a Cabinet

			 Committee on Opportunities for Spanish-speaking people in 1968 with the goal of

			 improving education, housing, and employment opportunities for Spanish-speaking

			 Americans, and authored the first education bill to provide local school

			 districts with assistance with special bilingual teaching programs;

		Whereas in 1976, the County of Los Angeles opened the

			 Edward R. Roybal Clinic in East Los Angeles;

		Whereas in 1976, Congressman Roybal was 1 of the founding

			 members and became the first chair of the Congressional Hispanic Caucus, a

			 legislative service organization of the House of Representatives that today is

			 comprised of 21 Representatives;

		Whereas Congressman Roybal was instrumental in the

			 establishment of several national nonprofit organizations dedicated to

			 advancing and promoting a new generation of Latino leaders, such as the

			 Congressional Hispanic Caucus Institute and the National Association of Latino

			 Elected and Appointed Officials; and

		Whereas Congressman Roybal received numerous honors and

			 awards, including two honorary doctor of law degrees from Pacific States

			 University and from Claremont Graduate School, as well as the prestigious

			 Presidential Citizens Medal of Honor from President William Jefferson Clinton:

			 Now, therefore, be it

		

	

		That the United States Congress

			 honors the trail-blazing life and pioneering accomplishments of Congressman

			 Edward Roybal and expresses its condolences on his passing.

		

